Case: 3:20-cv-01008-slc Document #: 1 Filed: 11/04/20 Page 1 of 6
DocuSign Envelope ID: 7D4E469D-55A4-481C-8795-6C4FEQSEBFAG

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN
COURT FILE NO,; —_20-CV-1008

 

 

 

Darrell L. Ottow
Plaintiff, COMPLAINT
Vv.
Professional Placement Services, LLC JURY TRIAL DEMANDED
Defendant.
JURISDICTION

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §
1692k(d), and pursuant to 28 U.S.C. § 1367 for pendent state law claims.

2. This action arises out of Defendant’s violations of the Fair Debt Collection Practices Act, 15
U.S.C. § 1692 et seq. (“FDCPA”) by this Defendant and its agents in its illegal efforts to
collect a consumer debt from Plaintiff.

3. Venue is proper in this District because the acts and transactions occurred here, Plaintiff
resides here, and Defendant transacts business here.

PARTIES

4. Plaintiff, Darrell L. Ottow, is a natural person who resides in the State of Wisconsin, and is a
“consumer” as that term is defined by 15 U.S.C. § 1692a(3), and/or a person affected by a
violation of the FDCPA with standing to bring this claim under 15 U.S.C. §§ 1692k(a).

5. Upon information and belief, Defendant, Professional Placement Services, LLC (hereinafter
“Defendant”) is a collection agency operating from an address of 272 N. 12th Street,
Milwaukee, WI 53233 and is a “debt collector” as that term is defined by 15 U.S.C. §

1692a(6). (See Exhibit! attached hereto and made a part hereof.)
Case: 3:20-cv-01008-slc Document #:1 Filed: 11/04/20 Page 2 of 6
DocuSign Envelope ID: 7D4E469D-55A4-481 C-8795-6C4FEQ6EBFAS

FACTUAL ALLEGATIONS

6. Before December 10, 2019 Plaintiff incurred a financial obligation that was primarily for
personal, family or household purposes and is therefore a “debt” as that term is defined by 15
US.C. § 1692a(5), namely, a “debt” to it.

7. The debt owed by Plaintiff eventually went into default.

8. After the debt went into default the debt was sold and/or otherwise transferred to Defendant
for collection.

9. The Plaintiff retained Matthew C. Lein for legal representation regarding the Plaintiff's
debts.

10. Prior to December 10, 2019, Defendant had reported to Experian 1 credit reporting agency
that the Plaintiff owed a debt to it.

11. On December 10, 2019, Plaintiff, through Plaintiff's attorney, disputed2 the debt directly
with the Defendant and further requested all communications cease with respect to the
consumers. This facsimile transmission to Defendant was successfully received by
Defendant. (See Exhibit 2 attached hereto and made a part hereof.)

12. Plaintiff still disputes the debt that Defendant is attempting to collect.

13. On February 10, 2020, the Plaintiff obtained and reviewed a copy of Plaintiff's Experian

credit report. (See Exhibit 3 attached hereto and made a part hereof.)

 

1 The reporting of a debt to a credit reporting agency by a debt collector is a communication to
which the FDCPA applies. See Daley vs. A & S Collection Assoes., Inc., 2010 WL 2326256 (D.
Oreg. 2010); Akalwadi v. Risk Mgmt Alternatives, Inc., 336 F.Supp.2d 492, 503 (D. Md. 2004).

2 Section 1692e(8) does not require an individual’s dispute be valid or reasonable. Instead, the
plaintiff must simply make clear that he or she dispute the debt. Evans v. Portfolio Recovery
Assocs., LLC, 889 F.3d 337, 347 (7th Cir. 2018)

 
Case: 3:20-cv-01008-sle Document #: 1 Filed: 11/04/20 Page 3 of 6
DocuSign Envelope ID: 7D4E469D-55A4-481C-8795-6C4FEQGEBFAS

14. On February 10, 2020, Defendant continued to report the Plaintiffs debt to Experian
without indicating that the debt was disputed. (See Exhibit 3 attached hereto and made a
part hereof.)

15. The Experian credit report dated February 10, 2020 indicates that it was last reported or
verified January 30, 2020. (See Exhibit 3 attached hereto and made a part hereof.)

16. The Experian credit report dated February 10, 2020, failed3 to indicate that the debt was
disputed by the consumer. (See Exhibit 3 attached hereto and made a part hereof.)

17. Defendant’s violation of the FDCPA is material because Defendant’s failure to update
Plaintiff's credit report would make an unsophisticated consumer believe that the consumer
did not have the rights Congress had granted to the consumer under the FDCPA. This
alleged violation of the FDCPA is sufficient to show an injury-in-fact4.

18. Defendant’s violation of the FDCPA is a material violation of the statute. Indeed, as the
Seventh Circuit Court of Appeals stated, “[p]ut simply, the failure to inform a credit
reporting agency that the debtor disputed his or her debt will always have influence on the
debtor, as this information will be used to determine the debtor’s credit score”.

19. Defendant’s collection communications are to be interpreted under the “unsophisticated
consumer” standard6.

20. Defendant’s collector(s) were employee(s) and/or representative(s) of Defendant at all times

mentioned herein.

 

3 By failing to communicate that the debt at issue was disputed, Defendant violated the FDCPA.
Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 347 (7th Cir. 2018)

4 Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346 (7th Cir. 2018) (debt collector’s
violation exposed consumer to “a real risk of financial harm caused by an inaccurate credit rating”).

5 Id. at 346.
6 See Gammon vs. GC Services, Ltd. Partnership, 27 F.3d 1254, 1257 (7" Cir. 1994).
DocuSign Envelope ID: EERE SAI OOS EG eshgcument #1 Filed: 11/04/20 Page 4 of 6

21. Defendant acted at all times mentioned herein through its employee(s) and/or
representative(s).

22. From the facts above, Plaintiff asserts Defendant’s collective actions were made in violation
of numerous and multiple provisions of the FDCPA, including but not limited to 15 U.S.C.
§1692e(8)7 , 1692d8, 1692 £9 and 1692e10 amongst others.

TRIAL BY JURY
23. Plaintiff are entitled to and hereby respectfully demand a trial by jury on all issues so triable.
CAUSE(S) OF ACTION
COUNT 1.
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. § 1692 et seq. — Defendant

24. Plaintiff incorporates by reference all of the above paragraphs of this Complaint as though
fully stated herein.

25. The foregoing acts and omissions of Defendant constitute numerous and multiple violations

of the FDCPA including, but not limited to, each and every one of the above-cited

 

7 The Defendant violated 15 U.S.C. § 1692e(8) by continuing to attempt to report a debt to a credit
reporting agency when it knew the debt was disputed by the consumer. See 15 U.S.C. 1692e(8)
(“...the following conduct is a violation of this section...including the failure to communicate that a
disputed debt is disputed...”); Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337, 346-47
(7th Cir. 2018).

8 The Defendant's acts and omissions intended to harass the Plaintiff in violation of the FDCPA
pursuant to the preface of 15 U.S.C. § 1692d by continuing to report the debt to a credit reporting
agency when it knew the debt was disputed by the consumer.

9 The Defendant's acts and omissions constitute unfair and unconscionable attempts to collect a debt
in violation of the FDCPA pursuant to the preface of 15 U.S.C. § 1692f by continuing to report the
debt to a credit reporting agency when it knew the debt was disputed by the consumer.

10 The Defendant misrepresented the status of this debt to a credit reporting agency which
constitutes a violation of 15 U.S.C. § 1692e.
DocuSign Envelope ID: ERED SERIE IO EE Ges QCUNeNt #1 Filed: 11/04/20 Page 5 of 6

provisions of the FDCPA, 15 U.S.C. § 1692 et seq., with respect to Plaintiff.

26. As a result of Defendant’s violations of the FDCPA, Plaintiff are entitled to actual damages
pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an amount up to $1,000.00
pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorney’s fees and costs pursuant
to 15 U.S.C. § 1692k(a)(3), from each Defendant herein.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff pray that judgment be entered against Defendant.
COUNT I.
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
16 U.S.C. § 1692 et seq. — Defendant

e For an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Defendant
and for Plaintiff;

e For an award of statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A)
against Defendant and for Plaintiff;

e For an award of costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §
1692k(a)(3) against Defendant and for Plaintiff;

Respectfully submitted,
Lein Law Offices, LLP

By: s/Matthew C. Lein
Matthew C. Lein

Attorney 1.D.#1084028
15692 Hwy 63 North

PO Box 761

Hayward, Wisconsin 54843
Telephone: (715) 634-4273
Facsimile: (715) 634-5051
mlein@leinlawoffices.com

MCL/sjr Attorney for Plaintiff
Case: 3:20-cv-01008-slc_ Document #: 1 Filed: 11/04/20 Page 6 of 6

DecuSign Envelope ID: 7D4E469D-55A4-481C-8795-6C4F EQ6EBFAQ

VERIFICATION OF COMPLAINT AND CERTIFICATION

 

STATE OF WISCONSIN }
)ss
COUNTY OF SAWYER )

Plaintiff, Darrell L. Ottow, having first been duly sworn and upon oath, verify, certify, and declare
as follows:

1.
2.

I am the Plaintiff in this civil proceeding.

I have read the above-entitled civil Complaint prepared by my attorney and I believe that all
of the facts contained in it are true, to the best of my knowledge, information and belief formed
after reasonable inquiry.

I believe that this civil Complaint is well grounded in fact and warranted by existing law or by
a good faith argument for the extension, modification, or reversal of existing law.

I believe that this civil Complaint is not interposed for any improper purpose, such as to harass
any Defendant(s), cause unnecessary delay to any Defendant(s), or create a needless increase
in the cost of litigation to any Defendant, named in the Complaint.

I have filed this civil Complaint in good faith and solely for the purposes set forth in it.

Each and every exhibit I have provided to my attorney, which have been attached to this
Complaint, is a true and correct copy of the original.

Except for clearly indicated redactions made by my attorney where appropriate, I have not
altered, changed, modified, or fabricated these exhibits, except that some of the attached
exhibits may contain some of our own handwritten notations.

I declare under penalty of perjury that the foregoing is true and correct.

DocuSigned by:

/s/ Dameee Otro
Darrel! L Ottow S689A0DBIGADSDO...

 
